Section 2947.061, Revised Code, is a relatively new statute recently enacted by the Legislature with an effective date of October 30, 1965, and became a part of the criminal code in Chapter 2947 headed "Judgment; Sentence" and, as provided therein, is subject only to Sections 2951.03 to 2951.09, inclusive, Revised Code. State v. Head, 6 Ohio Misc. 157. It is not, therefore, subject to Section 2951.10, Revised Code, making the order thereunder a final, appealable order. Section 2951.10, Revised Code, appears in Chapter 2951 under the heading of "Probation" with an effective date of October 1, 1953, some 12 years prior to the enactment of Section 2947.061. It is obvious that Section 2951.10 applies only to such orders in probation as are covered by the special chapter on "Probation" and does not cover the situation in the case at bar, initiated upon a motion under Section 2947.061 to "suspend the further execution of sentence," no probation proceedings theretofore having been initiated under Chapter 2951 of the Revised Code. It should be noted particularly that the language of Section 2947.061
provides for the permissive act of the trial judge and that "the trial court may, upon motion of the defendant * * * or upon the court's own motion" and "upon such terms as the court determines," suspend further execution of sentence and place the defendant on probation. The Common Pleas Court has plenary discretion. State v. Allison, 14 Ohio App. 2d. 55. Therefore, the order of the court on such motion is not a final, appealable order upon which this court can take jurisdiction on review. *Page 69